Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
April 25, 2008 by and among Intrepid Potash, Inc., a Delaware corporation (the
“Company”), Harvey Operating & Production Company, a Colorado corporation
(“HOPCO”), Intrepid Production Corporation, a Colorado corporation (“IPC”), and
Potash Acquisition, LLC, a Delaware limited liability company (“PAL” and,
collectively with HOPCO and IPC, the “Original Stockholders”).

RECITALS

A. The Company intends to offer shares of Common Stock (as defined below) in a
registered public offering (the “IPO”) pursuant to a prospectus and registration
statement filed on Form S-1 with the U.S. Securities and Exchange Commission
(the “SEC”);

B. The Company and Intrepid Mining LLC, a Delaware limited liability company
wholly-owned by the Original Stockholders (“Mining”), propose to enter into an
Exchange Agreement of even date hereof (the “Exchange Agreement”), pursuant to
which Mining will transfer to the Company all right, title and interest to all
of its assets in exchange for Common Stock and other consideration;

C. Mining intends to distribute to the Original Stockholders the Common Stock
received as consideration pursuant to the Exchange Agreement; and

D. Under the terms of the Amended and Restated Limited Liability Company
Agreement of Mining (the “Mining LLC Agreement”), the Company is obligated to
provide registration rights to the Original Stockholders with regard to the
shares of Common Stock issued pursuant to the Exchange Agreement (the “Exchange
Shares”).

THEREFORE, in consideration of the mutual promises, covenants and conditions set
forth herein, the parties agree as follows.

AGREEMENT

1. Definitions. For the purposes of this Agreement:

“Affiliate” means with respect to a Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person, and in the case of an individual,
includes any member of such Person’s immediate family or other relative of such
Person or such immediate family who has the same home as such Person. As used in
this definition, the word “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of



--------------------------------------------------------------------------------

voting securities, by contract or otherwise. Notwithstanding the foregoing, for
purposes of this Agreement, neither the Company nor Mining shall be an Affiliate
of any Original Stockholder.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday or Sunday or other day upon
which banks are authorized or required to close in the State of Colorado.

“Change in Control” means, with respect to a Person, (a) a transfer, directly or
indirectly (including by merger), of all or substantially all of the assets of
such Person (including a transfer in liquidation of such Person), (b) the
transfer, directly or indirectly, of more than 50% of the equity interests of
such Person in one or a series of related transactions, or (c) the transfer,
directly or indirectly, of control of such Person, whether by sale, merger or
consolidation. As used in this definition, the word “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Demand Registration” means the registration under the Securities Act of Common
Stock pursuant to a Demand Notice as described in Section 2.01.

“Demand Registration Group” means each of (i) HOPCO and any assignees,
transferees or successors, with respect to any Registrable Securities, (ii) IPC
and any assignees, transferees or successors, with respect to any Registrable
Securities, and (iii) PAL and any assignees, transferees or successors, with
respect to any Registrable Securities.

“Exchange Act” shall mean the Securities Exchange Act of 1934, including the
rules and regulations promulgated thereunder, as amended from time to time. Any
reference herein to a specific section or sections of the Exchange Act shall be
deemed to include a reference to any corresponding provision of future law.

“Holder” means any owner of Registrable Securities.

“Lien” means any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, charge, deposit arrangement, preference, priority, security
interest, option, right of first refusal or other transfer restriction or
encumbrance of any kind (including preferential purchase rights, conditional
sales agreements or other title retention agreements, and the filing of or
agreement to give any financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction to evidence any of the foregoing).



--------------------------------------------------------------------------------

“Person” means a natural person, corporation, joint venture, partnership,
limited liability partnership, limited partnership, limited liability limited
partnership, limited liability company, trust, estate, business trust,
association, governmental authority or any other entity.

“Piggyback Registration” means the registration of Common Stock pursuant to a
Piggyback Notice as described in Section 2.02(a).

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

“register,” “registered,” and “registration” means a registration effected by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such Registration Statement or document.

“Registrable Securities” means (a) the Exchange Shares and (b) any equity
securities of the Company issued as (or issuable upon the conversion or exercise
of any warrant, option, right or other security that is issued as) a dividend or
other distribution with respect to, or in exchange for, or in replacement of,
the Exchange Shares that have been issued to any Holder. As to any particular
securities that are Registrable Securities, such securities shall cease to be
Registrable Securities when (A) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been disposed of in accordance with such Registration
Statement, (B) such securities shall have been distributed to the public in
reliance upon Rule 144, provided that at the time such securities are proposed
to be disposed of, they may be sold under Rule 144 without any limitation on the
amount of such securities which may be sold or (C) they shall have ceased to be
outstanding.

“Registration Statement” means in connection with the public offering and sale
of Exchange Shares or other equity securities of the Company, a registration
statement (including pursuant to Rule 415 under the Securities Act) in
compliance with the Securities Act.

“Rule 144” means Rule 144 (or any successor provision) under the Securities Act.



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, including the rules and
regulations promulgated thereunder, as amended from time to time. Any reference
herein to a specific section or sections of the Securities Act shall be deemed
to include a reference to any corresponding provision of future law.

“underwritten registration” or “underwritten offering” means a registration in
which Registrable Securities are sold to an underwriter for reoffering to the
public.

2. Registration.

 

2.01. Demand Registrations.

(a) Demand. At any point following the completion of the IPO, upon receipt of a
written request (a “Demand Notice”) from any Holder within a Demand Registration
Group that the Company file a Registration Statement covering the registration
of Registrable Securities held by such Holder, the Company shall, within 10
Business Days of receipt of the Demand Notice, (i) give written notice of such
request (the “Request Notice”) to all Holders and, (ii) in addition to complying
with its obligations under Section 2.02, shall use its reasonable best efforts
to effect, as soon as practicable, the registration of the number of Registrable
Securities specified by the Holder in the Demand Notice, subject only to the
limitations of Section 2.01(b) and the rights of the other Holders pursuant to
Section 2.02; provided, that the Company shall not be obligated to effect any
such registration if the Company has, within the six month period preceding the
date of such Demand Notice, already effected a registration pursuant to this
Section 2.01(a) or Section 2.02 in which the Holder participated, other than a
registration from which all or a portion of the Registrable Securities of the
Holder were excluded pursuant to the provisions of Section 2.01(b) or
Section 2.02(c); and provided further, that if the Company determines that the
requested registration would be materially detrimental to the Company because
such registration would (x) materially interfere with a significant acquisition,
reorganization or other similar transaction involving the Company, (y) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential, or (z) render the Company
unable to comply with requirements under applicable securities laws, then the
Company shall have the right to postpone such requested registration for a
period of not more than 90 days after receipt of the Holder’s Demand Notice,
provided that such right to postpone registration pursuant to this
Section 2.01(a) shall not to be utilized more than once in any twelve-month
period. The Company shall be obligated to effect only three such registrations
pursuant to this Section 2.01(a) on behalf of each Demand Registration Group,
one of which may be a “shelf” registration in accordance with Section 2.01(c). A
registration shall be effected for purposes of this Section 2.01(a) when and if
a Registration Statement is declared effective by the SEC and the distribution
of securities thereunder has been completed without the occurrence of any stop
order or proceeding relating thereto suspending the effectiveness of the
registration.



--------------------------------------------------------------------------------

(b) Underwriting Requirements. If a Holder intends to distribute the Registrable
Securities covered by its Demand Notice by means of an underwritten offering,
then it shall so advise the Company as a part of the Demand Notice, and the
Company shall include such information in the Request Notice. In such event, the
right of any Holder to include his, her or its Registrable Securities in such
registration pursuant to the rights set forth in Section 2.02 shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting as
provided in this Agreement. The Company and all Holders proposing to distribute
their securities through such underwriting shall enter into an underwriting
agreement in customary form with the managing underwriter or underwriters
selected for such underwriting by the Company. All Holders, whether or not they
are participating in such offering, and the Company agree not to effect any
transfer of Registrable Securities (or any securities of the Company
exchangeable or convertible into Registrable Securities) during the “lock-up”
periods set forth in such underwriting agreement or separate “lock-up”
agreement. Notwithstanding any other provision of this Section 2.01 or
Section 2.02, if the managing underwriters with respect to the proposed offering
advise the Company in writing that, in their opinion, the number of securities
requested to be included in such registration exceeds the number of securities
which can be sold in such offering without being likely to have a material
adverse effect on the offering of securities as then contemplated (including a
material adverse effect on the price at which it is proposed to sell the
securities), then the Company shall so advise all Holders of securities that
would otherwise be included in such registration, and the number of securities
that may be included in the registration shall be allocated: (i) first, pro rata
among the Holders electing to participate in such registration (whether pursuant
to this Section 2.01 or Section 2.02) according to the total amount of
Registrable Securities requested by such Holders to be included in such
registration, (ii) second, to securities being sold for the account of the
Company, and (iii) last, pro rata among the other selling security holders of
the Company, if any, according to the total amount of securities requested to be
included in such registration. For any Holder that is a partnership, the Holder
and the partners and retired partners of such Holder, or the estates and family
members of any such partners and retired partners and any trusts for the benefit
of any of the foregoing Persons, and for any Holder that is a corporation, the
Holder and all corporations that are Affiliates of such Holder, shall be deemed
to be a single “Holder,” and any pro rata reduction with respect to such
“Holder” shall be based upon the aggregate amount of Registrable Securities
owned by all entities and individuals included in such “Holder,” as defined in
this sentence.

(c) Shelf Registration. If the Company is eligible to register the resale of
Registrable Securities by Holders on Form S-3, then any registration under
Section 2.01(a) shall, if requested in the Demand Notice, be effected pursuant
to a “shelf” Registration Statement covering the Registrable Securities
specified by the Holder on an appropriate form under Rule 415 under the
Securities Act, or any similar rule that may be adopted by the SEC, subject to
the conditions and limitations set forth in Section 2.01(a).



--------------------------------------------------------------------------------

2.02. Piggyback Registrations.

(a) Piggyback Rights. Prior to the Company registering, whether or not for its
own account and whether pursuant to Section 2.01 or otherwise, any Registrable
Securities or other equity securities in connection with a public offering for
cash (but excluding (i) any registration relating solely to the sale of
securities to participants in a Company-sponsored benefit plan on Form S-1 or
Form S-8 under the Securities Act or similar forms that may be promulgated under
the Securities Act in the future, (ii) any registration relating to a corporate
reorganization, acquisition or other transaction contemplated by Rule 145 under
the Securities Act on Form S-4 under the Securities Act or similar forms that
may be promulgated under the Securities Act in the future, and (iii) the IPO),
the Company shall promptly give each Holder written notice of such registration
(a “Piggyback Notice”), including, if such registration is pursuant to
Section 2.01, the applicable Request Notice. Upon the written request of each
Holder given in writing to the Company within 15 days after receipt of such
Piggyback Notice by the Company, the Company shall, subject to the provisions of
Section 2.02(b), as applicable, include in the Registration Statement all of the
Registrable Securities that each such Holder has requested to be registered,
subject to the limitations of Section 2.02(c).

(b) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.02
that is not initiated in response to a Demand Notice prior to the effectiveness
of such registration and the commencement of the public offer of the securities
covered by such registration whether or not any Holder has elected to include
securities in such registration. The expenses of such withdrawn registration
shall be borne by the Company in accordance with Section 5 hereof. Any such
withdrawal shall be without prejudice to the rights of any Holder to request
that a registration of its Registrable Securities be included in subsequent
registrations under Section 2.02(a).

(c) Underwriting Requirements. If a Registration Statement referred to in the
Piggyback Notice is for an underwritten offering, then the Company shall so
advise the Holders. In such event, the right of any such Holder to include
Registrable Securities in such a registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting as provided in this Agreement. All
Holders proposing to distribute their Registrable Securities through such
underwriting shall enter into an underwriting agreement in customary form with
the managing underwriter or underwriters selected by the Company for such
underwriting. All Holders, whether or not they are participating in such
offering, and the Company agree not to effect any transfer of Registrable
Securities (or any securities of the Company exchangeable or convertible into
Registrable Securities) during the “lock-up” periods set forth in such
underwriting agreement or separate “lock-up” agreement. Notwithstanding any
other provision of Section 2.01 or this Section 2.02, if any registration under
Section 2.02(a) is undertaken other than in



--------------------------------------------------------------------------------

response to a Demand Notice delivered under Section 2.01 (in which case the
corresponding provisions of Section 2.01(b) shall apply) and the managing
underwriters with respect to the proposed offering advise the Company in writing
that in their opinion the number of securities requested to be included in such
registration exceeds the number of securities which can be sold in such offering
without being likely to have a material adverse effect on the offering of
securities as then contemplated (including a material adverse effect on the
price at which it is proposed to sell the securities), then the Company shall so
advise all Holders of securities that would otherwise be included in such
registration, and the number of securities that may be included in the
registration shall be allocated: (i) first, to securities being sold for the
account of the Company, (ii) second, pro rata among the Holders electing to
participate in such registration in accordance with this Section 2.02 according
to the total amount of Registrable Securities requested by such Holders to be
included in such registration, and (iii) last, pro rata among the other selling
security holders of the Company, if any, according to the total amount of
securities requested to be included in such registration. The defined term
“Holder” shall be construed for purposes of this Section 2.02(c) in the same
manner as set forth in the last sentence of Section 2.01(b).

3. Obligations of the Company. Subject to the Company’s right to terminate or
withdraw certain registrations under Section 2.02(b), whenever the Company is
required under this Agreement to effect the registration of any Registrable
Securities, the Company shall, as expeditiously as reasonably possible:

(a) prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities not later than 90 days after a Demand Notice is given by
any Holder pursuant to Section 2.01(a) and keep such Registration Statement
effective for a period of up to 180 days or, if earlier, until the distribution
contemplated in the Registration Statement has been completed;

(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection with such
registration as may be necessary to comply with the provisions of the Securities
Act with respect to disposition of all securities covered by such Registration
Statement for the period set forth in Section 3(a);

(c) furnish to each selling Holder and their counsel selected in accordance with
Section 5 copies of all documents proposed to be filed with the SEC in
connection with such registration, which documents will be provided to such
counsel and each selling Holder prior to the filing thereof;

(d) furnish to the selling Holders, without charge, such number of (i) conformed
copies of the Registration Statement and of each amendment or supplement thereto
(in each case including all exhibits and documents filed therewith), and
(ii) copies



--------------------------------------------------------------------------------

of the Prospectus included in such Registration Statement, including each
preliminary Prospectus and any summary Prospectus, in conformity with the
requirements of the Securities Act, and such other documents, in each case, as
they may reasonably request in order to facilitate the disposition of
Registrable Securities owned by them in accordance with the intended method or
methods of such disposition;

(e) in the event of any underwritten offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriters of such offering and enter into such other agreements
and take such other actions in order to expedite or facilitate the disposition
of such Registrable Securities, including preparing for, and participating in,
“road shows” and all other customary selling efforts, all as the underwriters
reasonably request;

(f) notify each selling Holder covered by such Registration Statement, at any
time when a Prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the issuance of any stop order by the SEC in respect of
such Registration Statement (and use every reasonable effort to obtain the
lifting of any such stop order at the earliest possible moment), (ii) any period
when the Registration Statement ceases to be effective, or (iii) the happening
of any event as a result of which the Prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing, and, as promptly as is practicable, prepare and furnish to such
selling Holder a reasonable number of copies of any supplement to or amendment
of such Prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such Prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

(g) cause all such Registrable Securities registered hereunder to be listed on
each securities exchange or other automated quotation system on which similar
securities issued by the Company are then listed or, if not so listed, use its
commercially reasonable efforts to cause such Registrable Securities registered
hereunder to be listed on a securities exchange or other automated quotation
system selected by the Company;

(h) provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereto and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration;

(i) use its reasonable best efforts to register and qualify the securities
covered by such Registration Statement under such other securities or blue sky
laws of such jurisdictions in the United States as shall be reasonably requested
by the selling Holders and such other jurisdictions as shall be reasonably
requested by the managing



--------------------------------------------------------------------------------

underwriters (or obtain an exemption from registration or qualification under
such laws) and do any and all other acts and things which may be necessary or
advisable to enable such selling Holders to consummate the disposition of the
Registrable Securities in such jurisdictions in accordance with the intended
method or methods of distribution thereof; provided, however, that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business, where not otherwise required, or to file a general
consent to service of process or become subject to taxation in any such states
or jurisdictions;

(j) use its reasonable efforts to cause all Registrable Securities covered by
such Registration Statement to be registered with or approved by such other
governmental authorities as may be necessary by virtue of the business and
operations of the Company and its subsidiaries to enable each selling Holder
thereof to consummate the disposition of such Registrable Securities in
accordance with the intended method or methods of disposition thereof;

(k) furnish to each selling Holder and underwriter a signed opinion of counsel
for the Company, which counsel is experienced in securities law matters, dated
the effective date of the Registration Statement (and, if any registration
includes an underwritten offering, the date of the closing under the
underwriting agreement), addressed to such selling Holder, covering such matters
as are customarily covered in opinions of issuer’s counsel delivered to the
underwriters in underwritten offerings of securities and such other matters as
may be reasonably requested by the Holders, if any;

(l) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement of the Company
(in form complying with the provisions of Rule 158 under the Securities Act)
covering, subject to Section 3(f), the period of at least 12 months, but not
more than 18 months, beginning with the first month after the effective date of
the Registration Statement; and

(m) use its commercially reasonable efforts to take all other reasonable and
customary steps typically taken by issuers to effect the registration and
disposition of such Registrable Securities as contemplated hereby.

4. Obligations of Holder.

(a) Information from Holder. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Agreement with
respect to the Registrable Securities of any selling Holder that such Holder
shall, within 10 Business Days of a request by the Company, furnish to the
Company such customary information regarding itself, the Registrable Securities
held by it, and the intended method of disposition of such securities as shall
be reasonably required by the Company to effect the registration of such
Holder’s Registrable Securities.



--------------------------------------------------------------------------------

(b) Participation in Underwritten Registrations. No Holder may participate in
any underwritten registration unless such Holder (i) agrees to sell such
Holder’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled under this Agreement to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

5. Registration Expenses. All expenses (other than underwriting discounts and
commissions) incurred in connection with registrations pursuant to Section 2.01
or Section 2.02, including all registration, filing and qualification fees,
printers’ and accounting fees, fees and disbursements of counsel for the Company
and independent certified public accountants, underwriters (excluding discounts
and commissions) and other Persons retained by the Company and the reasonable
fees and disbursements of one counsel for the Holders holding a majority of the
Registrable Securities to be included in such registration (collectively,
“Registration Expenses”), shall be borne by the Company.

6. Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
administration of this Agreement.

7. Indemnification and Contribution. In the event any Registrable Securities are
included in a Registration Statement under this Agreement

(a) Indemnification of Holders. To the extent permitted by law, the Company will
indemnify and hold harmless each Holder, the partners, members, managers,
officers and directors of each Holder, any underwriter (as defined in the
Securities Act) for such Holder and each Person, if any, who controls such
Holder or underwriter, within the meaning of the Securities Act or the Exchange
Act, against any losses, claims, damages, expenses or liabilities (joint or
several) (or actions, proceedings or settlements in respect thereof), to which
they may become subject under the Securities Act, the Exchange Act or other
federal, state or foreign securities laws, or common law, insofar as such
losses, claims, damages, expenses or liabilities (or actions proceeding or
settlements in respect thereof) arise out of or are based upon any of the
following statements, omissions or violations (collectively a “Violation”) by
the Company: (i) any untrue statement or alleged untrue statement of a material
fact contained in such Registration Statement, including any preliminary
Prospectus or final Prospectus (or similar offering documents) contained therein
or any amendments or supplements thereto, or any other document required in
connection therewith or any qualification or compliance associated therewith;



--------------------------------------------------------------------------------

(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation of the Securities Act,
the Exchange Act, any state or foreign securities laws or any rule or regulation
promulgated under the Securities Act, the Exchange Act or other federal, state
or foreign securities laws or common law. The Company will reimburse each such
indemnified party for any legal or other expenses reasonably incurred by them in
connection with investigating or defending or settling any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the indemnity agreement contained in this Section 7(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld or delayed), nor shall the Company be liable
in any such case for any such loss, claim, damage, liability or action to the
extent that it arises out of or is based upon a Violation that occurs in
reliance upon and in conformity with information furnished to the Company
expressly for use in connection with such registration by such Holder,
underwriter or controlling Person. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of any Holder and
shall survive the transfer of such securities by any Holder.

(b) Indemnification of the Company. To the extent permitted by law, each selling
Holder, on a several and not joint basis, will indemnify and hold harmless the
Company, each of its directors, each of its officers who signed the Registration
Statement, each Person, if any, who controls the Company within the meaning of
the Securities Act, any underwriter, any other Holder selling securities in such
Registration Statement and any controlling Person of any such underwriter or
other Holder, against any losses, claims, damages, expenses or liabilities
(joint or several) (or actions, proceedings or settlements in respect thereof)
to which any of the foregoing Persons may become subject, under the Securities
Act, the Exchange Act or other federal, state or foreign securities laws, or
common law, insofar as such losses, claims, damages or liabilities (or actions
proceedings or settlements in respect thereto) arise out of or are based upon
any Violation (but excluding clause (iii) of the definition thereof), in each
case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by such
Holder to the Company expressly for use in connection with such registration;
and each such Holder will reimburse any Person intended to be indemnified
pursuant to this Section 7(b) for any legal or other expenses reasonably
incurred by such Person in connection with investigating or defending any such
loss, claim, damage, liability or action; provided, however, that the indemnity
agreement contained in this Section 7(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of such Holder (which consent shall
not be unreasonably withheld or delayed), provided, further that in no event
shall any indemnity under this Section 7(b) exceed the net proceeds from the
offering received by such Holder.



--------------------------------------------------------------------------------

(c) Procedures. Promptly after receipt by an indemnified party under this
Section 7 of written notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 7, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties that may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if materially prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 7 to the extent of such prejudice, but the omission to so deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party other than under this Section 7. No
indemnifying party, in the defense of any such claim or action, shall, except
with the consent of each indemnified party, consent to entry of any judgment or
enter into any settlement that does not include as an unconditional term thereof
the giving by claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or action.

(d) Adjustments. If the indemnification provided for in this Section 7 is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage or expense referred to
herein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of and,
except as to the Company where the Company does not participate in the offering,
the relative benefits received by the indemnifying party on the one hand and of
the indemnified party on the other in connection with the statements or
omissions that resulted in such loss, liability, claim, damage or expense, as
well as any other relevant equitable considerations, provided that no Person
guilty of fraud shall be entitled to contribution. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission. The relative benefits received by the
indemnifying party and the indemnified party shall be determined by reference to
the net proceeds and



--------------------------------------------------------------------------------

underwriting discounts and commissions from the offering received by each such
party. In no event shall any contribution of any Holder under this Section 7(d)
exceed the net proceeds from the offering received by such Holder, less any
amounts paid under Section 7(b).

(e) Conflict With Underwriting Agreement. Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into by the Company and a Holder in connection
with an underwritten offering are in conflict with the foregoing provisions, the
provisions in the underwriting agreement shall control with respect to the
Company and such Holder.

(f) Survival. The obligations of the Company and Holders under this Section 7
shall survive the completion of any offering of Registrable Securities in a
Registration Statement under this Agreement and the termination of this
Agreement.

(g) Not Exclusive. The obligations of the parties under this Section 7 shall be
in addition to any liability which any party may otherwise have to any other
party.

8. Successors, Assigns and Transferees. This Agreement shall be binding upon and
shall inure to the benefit of each party hereto, and their respective
successors, assigns and transferees. Any Holder under this Agreement may assign
its rights under this Agreement to any Affiliate or to other successors, assigns
and transferees of such Holder; provided, however, that prior to, or within a
reasonable period of time after, any such assignment, the assigning Holder shall
provide written notice thereof to the Company, which notice shall include the
name and address of the transferee or assign and identify the securities with
respect to which the rights hereunder are being transferred. As a condition to
the effectiveness of any transfer permitted hereunder, the transferee or assign
shall agree, in writing, upon request of the Company, to be bound by the
provisions of this Agreement. This Agreement shall survive any transfer of
Registrable Securities to, and shall inure to the benefit of, an Affiliate or
such other successors, assigns and transferees of such Holder. In addition, and
whether or not any express transfer or assignment shall have been made, the
provisions of this Agreement which are for the benefit of the parties hereto
other than the Company shall also be for the benefit of and enforceable by any
subsequent Holder of Registrable Securities.

9. Miscellaneous.

(a) Adjustments Affecting Registrable Securities. The Company will not take any
action, or permit any change to occur, with respect to its securities that would
adversely affect the ability of the Holders to include their respective
Registrable Securities in a registration undertaken pursuant to this Agreement.



--------------------------------------------------------------------------------

(b) No Waivers. No failure or delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

(c) Amendments. Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed by the Company and
each Original Stockholder or, in the case that any Original Stockholder has
transferred all of its Registrable Securities in accordance with Section 8 of
this Agreement, the transferee of such Original Stockholder holding a majority
of the Registrable Securities so transferred.

(d) Severability. If any term or provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms and provisions shall remain in full force and effect and shall in no
way be affected, impaired or invalidated.

(e) Notices. All notices required or permitted by this Agreement shall be in
writing and shall be hand delivered, sent by reputable overnight courier, sent
by registered or certified mail, or sent by email or facsimile if confirmed by
electronic confirmation of receipt. Notices shall be given to such party at its
mailing address, facsimile number or email address set forth on the signature
pages hereof, or such other address, or facsimile number as such party may
hereafter specify for such purpose. Each such notice, request or other
communication shall be effective (i) if given by facsimile or email, when such
notice is transmitted to the destination specified on the signature page hereto
and the appropriate answer back (i.e., machine confirmation, email confirmation
or telephone confirmation) is received, (ii) if given by registered or certified
mail, 72 hours after such communication is deposited in the mail with first
class postage prepaid, addressed as aforesaid, or (iii) if given by any other
means, when received at the address specified on the signature pages hereof.

(f) Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the parties hereto with respect to the transactions
contemplated hereby and supersedes any and all prior agreements and
understandings, written or oral, relating to the subject matter hereof,
including, without limitation, Sections 11.1 through 11.7 of the Mining LLC
Agreement.

(g) Governing Law. The laws of the State of Colorado shall govern the
interpretation, validity and performance of the terms of this Agreement,
regardless of the law that might be applied under applicable principles of
conflicts of laws.



--------------------------------------------------------------------------------

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original with the same effect as if the signatures thereto and
hereto were upon the same instrument.

(i) No Third Party Beneficiaries. Except as provided by Section 8, nothing in
this Agreement shall confer any rights upon any Person other than the parties
hereto, each such party’s respective successors and permitted assigns and
transferees.

(j) Registration Rights in Mining LLC Agreement. This Agreement supersedes in
their entirety the agreements, rights and obligations of Mining and the Original
Stockholders contained in Sections 11.1 through 11.7 of the Mining LLC
Agreement.

(k) Company IPO. The Original Stockholders hereby agree not to effect any
transfer of Registrable Securities during the lock-up periods set forth in
(i) the Underwriting Agreement dated April 21, 2008 entered into in connection
with the Company’s IPO or (ii) any separate “lock-up” agreement executed in
connection with the IPO, in each case only as such is applicable to each
Original Stockholder, respectively.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or representatives, as of the
date first above written.

 

THE COMPANY: INTREPID POTASH, INC. By:   /s/ James N. Whyte Name:   James N.
Whyte Title:   Executive Vice President of Human Resources and Risk Management
Address:   700 17th Street, Suite 1700   Denver, CO 80202 Facsimile:  
303-298-7502 Attention:   James N. Whyte HOPCO: HARVEY OPERATING AND PRODUCTION
COMPANY By:   /s/ Hugh E. Harvey, Jr. Name:   Hugh E. Harvey, Jr. Title:  
President Address:   700 17th Street, Suite 1700   Denver, CO 80202 Facsimile:  
303-298-7502 Attention:   Hugh E. Harvey, Jr.



--------------------------------------------------------------------------------

IPC: INTREPID PRODUCTION CORPORATION By:   /s/ Robert P. Jornayvaz III Name:  
Robert P. Jornayvaz III Title:   President Address:   700 17th Street, Suite
1700   Denver, CO 80202 Facsimile:   303-298-7502 Attention:   Robert P.
Jornayvaz III PAL: POTASH ACQUISITION, LLC By:   PRV Investors I, LLC Its:  
Manager By:   /s/ Gregory A. Sissel Name:   Gregory A. Sissel Title:   Chief
Financial Officer Address:   200 Fillmore Street, Suite 200   Denver, CO 80206
Facsimile:   303-292-7310 Attention:   Gregory A. Sissel